     Case 2:17-cv-03005-JAD-EJY Document 89 Filed 05/29/20 Page 1 of 11




 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4   FEDERAL HOUSING FINANCE AGENCY,                             Case No. 2:17-cv-03005-JAD-EJY
     as conservator of Federal Home Loan
 5   Mortgage Corporation; FEDERAL HOME
     LOAN MORTGAGE CORPORATION; and
 6   NATIONSTAR MORTGAGE LLC,                                                 ORDER

 7                  Plaintiffs,
 8          v.
 9   GR INVESTMENTS LLC; and
     SILVERSTONE LLC,
10
                    Defendants.
11

12          Pending before the Court are Plaintiffs’ Motion to Stay Discovery (ECF No. 69) and the
13   parties’ Revised Supplemental Joint Discovery Plan and Scheduling Order (ECF No. 70). The Court
14   has considered Plaintiffs’ Motion, Defendants’ Response (ECF No. 71), and Plaintiffs’ Reply (ECF
15   No. 72). The Court finds as follows.
16   I.     BACKGROUND
17          This action concerns a homeowners’ association (“HOA”) foreclosure sale of real property
18   located at 8913 Cerniglia Street, Las Vegas, NV 89143. ECF No. 1 at 2:5-8. Plaintiff Federal
19   Housing Finance Agency (“FHFA”), as conservator of the Federal Home Loan Mortgage
20   Corporation (“Freddie Mac”), claims that Freddie Mac owned the deed of trust at the time of the
21   sale. Id. Accordingly, Plaintiffs seek declaratory relief and to quiet title. Id.
22          On June 18, 2019, Judge Hoffman granted FHFA’s Motion to Stay Discovery (ECF No. 47)
23   pending resolution of FHFA’s Motion for Summary Judgment (ECF No. 46). ECF No. 61. Judge
24   Hoffman found a stay of discovery appropriate because FHFA’s summary judgment motion
25   presented a question of law (whether the HOA foreclosure sale extinguished Freddie Mac’s interest
26   in the property under 12 U.S.C § 4617(j)(3), the Federal Foreclosure Bar), not one of fact requiring
27   additional discovery. Id. at 3:3-8. Judge Hoffman also found that the pending motion would be case
28
                                                       1
     Case 2:17-cv-03005-JAD-EJY Document 89 Filed 05/29/20 Page 2 of 11




 1   dispositive if granted. 1 Id. at 3:3-6. As such, the Court stayed discovery pending resolution of

 2   FHFA’s Motion for Summary Judgment. Id. at 3:8-9. On July 2, 2019, Defendants objected to the

 3   Court’s Order on FHFA’s Motion to Stay Discovery (ECF No. 62).

 4            On December 13, 2019, the Court granted Plaintiffs Freddie Mac and Nationstar’s Motion to

 5   Reconsider (ECF No. 41) an earlier Order (ECF No. 39) granting in part and denying in part

 6   Defendants’ Motion to Dismiss Complaint (ECF No. 32). ECF No. 65. As a result, the Court

 7   vacated the portion of its previous Order dismissing Freddie Mac and Nationstar’s quiet title claims

 8   as untimely under the Housing and Economic Recovery Act, and reinstated those claims. Id. at 8:7-

 9   10. In addition, the Court denied FHFA’s Motion for Summary Judgment without prejudice because

10   it was “anticipate[d] that Freddie Mac and Nationstar will want to join in that motion now, and the

11   most efficient way for that issue to be packaged would be in a single motion on behalf of all

12   plaintiffs.” Id. at 7:13-14. “And because the denial without prejudice of the FHFA’s motion for

13   summary judgment terminates the discovery stay . . . , [the Court] also overrule[d] as moot

14   [Defendant] GR Investments’ objections to that stay order.” Id. at 7:17-8:2. Accordingly, the Court

15   ordered the parties to submit a Joint Discovery Plan and Scheduling Order. Id. at 8:2-3.

16            On January 17, 2020, the parties submitted a Stipulated Discovery Plan and Scheduling

17   Order. ECF No. 66. The Court denied the same six days later because “the parties submit[ted] this

18   document . . . despite the fact that the parties do not agree on the scope or length of discovery.” ECF

19   No. 67 at 1:13, 1:15 (internal citations omitted). The parties were therefore ordered to submit a

20   revised stipulated discovery plan and scheduling order “representing agreement as to the scope and

21   length of discovery or, alternatively, their respective proposals and basis for such proposals in a

22   single document clearly identifying the same.” Id. at 1:21-23. The parties’ Revised Supplemental

23   Joint Discovery Plan and Scheduling Order (ECF No. 70) is before the Court today.

24            On January 31, 2020, Plaintiffs moved to stay discovery (ECF No. 69) pending the Court’s

25   resolution of their renewed Motion for Summary Judgment (ECF No. 68), filed the same day,

26
     1
               “The asset protection clause known as the Federal Foreclosure Bar provides that ‘[n]o property of the Agency
27   shall be subject to levy, attachment, garnishment, foreclosure, or sale without the consent of the Agency, nor shall any
     involuntary lien attach to the property of the Agency.’” Berezovsky v. Moniz, 869 F.3d 923, 927 (9th Cir. 2017) (internal
28   citation omitted).
                                                               2
     Case 2:17-cv-03005-JAD-EJY Document 89 Filed 05/29/20 Page 3 of 11




 1   arguing that the latter motion is case dispositive and can be resolved without additional discovery.

 2   Plaintiffs allege that their summary judgment motion will likely dispose of this matter because

 3   “Defendants’ claim to the Property depends on a state statute that is preempted by the Federal

 4   Foreclosure Bar[.]” ECF No. 69 at 4:17-18 (internal citations omitted). Plaintiffs further contend

 5   that “the Court can decide whether Plaintiffs are entitled to summary judgment . . . without additional

 6   discovery because a motion for summary judgment presents a question of law, rather than one of

 7   fact.” Id. at 5:8-10 (internal citations and quotation marks omitted). Plaintiffs explain that Freddie

 8   Mac’s previously submitted business records and sworn employee declaration, “identify[ing] . . .

 9   how those records confirm the date of [Freddie Mac’s] acquisition and continued interest in the loan

10   at the time of the HOA sale, as well as its contractual relationship with its servicer or nominee.” Id.

11   at 5:20-22. This, Plaintiffs state, constitutes sufficient evidence for a district court to find that a

12   Government-Sponsored Enterprise (including Freddie Mac) held a secured interest in property

13   without additional discovery, notwithstanding an opposing party’s request for Rule 56(d) relief. Id.

14   at 5:20-22; 5:25-6:13 (internal citations omitted). In sum, Plaintiffs argue that a “‘preliminary peek’

15   at the issues . . . asserted in their renewed motion for summary judgment reveals that the motion

16   primarily presents pure questions of law requiring only that the Court interpret the Federal

17   Foreclosure Bar and enforce its preemptive effect on Nevada law.” Id. at 6:13-16 (internal citation

18   omitted).

19           On February 14, 2020, Defendants filed their Response to Plaintiffs’ Motion to Stay

20   Discovery. ECF No. 71. Defendants first distinguish the cases to which Plaintiffs cite from the case

21   at bar because those decisions purportedly do not discuss non-moving parties’ Rule 56(d) discovery

22   requests (id. at 2:11-3:6), and “[t]he majority of the cases cited by Plaintiffs . . . are ones where the

23   parties stipulated or where no one opposed the stay motion.” Id. at 3:20-21. 2 Defendants further

24   contend that they “must be given a reasonable opportunity to defend itself [sic]. It cannot be that

25   Plaintiffs file their summary judgment motion and Defendants simply show up and lose.” Id. at

26   4:19-20 (internal alteration omitted). In support, Defendants cite to another case from this District

27
     2
             On February 21, 2020, Defendants filed their Response to Plaintiffs’ Motion for Summary Judgment (ECF No.
28   75) and Counter-Motion for Fed. R. Civ. P. 56(d) Relief (ECF No. 76).
                                                           3
     Case 2:17-cv-03005-JAD-EJY Document 89 Filed 05/29/20 Page 4 of 11




 1   in which Judge Hoffman permitted a HOA foreclosure sale purchaser to depose Rule 30(b)(6)

 2   witnesses for Freddie Mac and its loan servicer, notwithstanding a pending summary judgment

 3   motion. Id. at 5:1-4, citing ECF No. 71-1 (Transcript of Proceedings for M&T Bank v. SFR Invs.

 4   Pool 1, LLC, No. 2:17-cv-01867-JCM-CWH (Oct. 15, 2018)) at 6:20-24. Defendants go on to assert

 5   that additional discovery may uncover probative evidence, citing to deposition transcripts from two

 6   other cases in which a Federal National Mortgage Association (“Fannie Mae”) employee was unable

 7   to identify a document custodian who had physical possession of a disputed promissory note. Id. at

 8   5:7-18, citing ECF No. 71-2 (Deposition Transcript of Fannie Mae’s Rule 30(b)(6) Witness in Wells

 9   Fargo Bank, N.A. v. Southern Highlands Comm. Ass’n, Case No. A-13-683554-C) at 22:15-24:13,

10   26:16-27:5 and ECF No. 71-3 (Deposition Transcript of Fannie Mae’s Rule 30(b)(6) Witness in Fed.

11   Nat’l Mortg. Ass’n v. SFR Invs. Pool 1, LLC et al, 2:17-cv-01750-APG-BNW) at 22:5-12, 23:22-

12   24:7, 24:18-25. Defendants claim these depositions demonstrate that “when given the opportunity

13   [to conduct further discovery], parties have been able to establish issues of fact and uncover

14   inconsistencies.” Id. at 4:2-3 (internal alterations omitted). Finally, Defendants maintain that

15   Freddie Mac’s testimony elsewhere concerning its practice of retaining loan servicers to also serve

16   as document custodians, combined with the “known fraud” perpetuated by the originating lender

17   listed on the deed of trust and alleged seller of the loan at issue, Taylor Bean & Whitaker (“TBW”),

18   “bring[] about significant questions of fact regarding Plaintiff’s purported ownership interest that

19   Defendants must be given the opportunity to explore.” Id. at 7:8, 7:10-11; see also id. at 6:14-15,

20   citing ECF No. 71-4 (Deposition Testimony of Freddie Mac’s Rule 30(b)(6) Witness in SFR Invs.

21   Pool 1, LLC v. Wash. Mut. Bank, Case No. A-12-672769-C) at 22:20-24:5; id. at 6:19-7:8.

22          On February 21, 2020, Plaintiffs submitted their Reply. ECF No. 72. Plaintiffs cite to

23   “overwhelming authority from the Ninth Circuit that discovery is unnecessary with respect to an

24   Enterprise’s ownership of a loan where it produces business records, a declaration, and relevant

25   portions of the [Freddie Mac Servicing] Guide confirm[ing] that a stay of discovery is appropriate

26   pending resolution of the summary judgment motion.” Id. at 6:9-12. Plaintiffs also challenge

27   Defendants’ claim that none of the cited Ninth Circuit precedent dealt with a HOA sale purchaser’s

28   Rule 56(d) request for additional discovery.        Id. at 6:15-18.   Lastly, Plaintiffs characterize

                                                     4
     Case 2:17-cv-03005-JAD-EJY Document 89 Filed 05/29/20 Page 5 of 11




 1   Defendants’ citations to other cases as “irrelevant” to the matter at hand for four reasons. These

 2   include: (1) in October 2018, Judge Hoffman decided not to stay discovery in another case; however,

 3   in this case he determined discovery should be stayed because “the Ninth Circuit had further clarified

 4   its views on the issue” (id. at 10:20-21) (internal alteration omitted); (2) unlike this case where

 5   Freddie Mac is a party and has produced business record evidence “that it owned the Loan on the

 6   date of the HOA Sale,” in the matter referenced by Defendants Fannie Mae was unable to “identify

 7   a document custodian who had physical possession of a promissory note on Fannie Mae’s business

 8   records” (id. at 9:13-14, 9:8-9) (internal citation omitted); (3) “the identity of a document custodian

 9   is . . . irrelevant to whether Freddie Mac owned the Loan at the relevant time” (id. at 9:16-17); and,

10   (4) allegations of TBW’s impropriety elsewhere do not undermine the reliability of the Enterprise’s

11   business records in this action (id. at 10:2-4) (internal citation omitted).

12   II.    DISCUSSION

13          Generally, a dispositive motion does not warrant a stay of discovery. Tradebay, LLC v. eBay,

14   Inc., 278 F.R.D. 597, 601 (D. Nev. 2011). “The party seeking a stay . . . has the burden to show

15   good cause by demonstrating harm or prejudice that will result from the discovery.” Rosenstein v.

16   Clark Cnty. Sch. Dist., No. 2:13-cv-1443-JCM-VCF, 2014 WL 2835074, at *3 (D. Nev. June 23,

17   2014), citing Fed. R. Civ. P. 26(c)(1) (internal quotation marks omitted).             Under certain

18   circumstances it is an abuse of discretion to deny discovery while a dispositive motion is pending

19   (Tradebay, 278 F.R.D. at 602) and, for this reason, a party seeking a stay of discovery carries the

20   heavy burden of making a strong showing why the discovery process should be halted. Turner

21   Broad. Sys., Inc. v. Tracinda Corp., 175 F.R.D. 554, 556 (D. Nev. 1997). When deciding whether

22   to issue a stay, a court must take a “preliminary peek” at the merits of the dispositive motion pending

23   in the case. Buckwalter v. Nevada Bd. of Med. Exam’rs, Case No. 2:10-cv-02034-KJD-GWF, 2011

24

25

26

27

28
                                                        5
     Case 2:17-cv-03005-JAD-EJY Document 89 Filed 05/29/20 Page 6 of 11




 1   WL 841391, at *1 (D. Nev. Mar. 7, 2011). In doing so, the court must consider whether the pending

 2   motion is potentially dispositive of the entire case, and whether that motion can be decided without

 3   additional discovery. 3 Tradebay, 278 F.R.D. at 602.

 4            Moreover, the Court adopts a standard when reviewing the merits of a dispositive motion

 5   that best effectuates Fed. R. Civ. P. 1’s objective for the “just, speedy, and inexpensive”

 6   determination of actions. Id. at 602-03. Even if discovery will involve inconvenience and expense,

 7   this is insufficient, without more, to support a stay of discovery. Turner Broad. Sys., Inc., 175 F.R.D.

 8   at 556. Motions for summary judgment are frequently part of federal practice and “[a]n overly

 9   lenient standard for granting motions to stay all discovery is likely to result in unnecessary discovery

10   delay in many cases.” Trzaska v. Int’l Game Tech., Case No. 2:10-cv-02268-JCM-GWF, 2011 WL

11   1233298, at *4 (D. Nev. Mar. 29, 2011).

12            A preliminary peek at Plaintiffs’ Motion for Summary Judgment demonstrates that the issues

13   raised are likely dispositive of the claims and defenses alleged by the parties. Specifically, Plaintiffs

14   argue in their summary judgment motion that Defendants’ claim to the property at issue is premised

15   on a Nevada statute preempted by the Federal Foreclosure Bar, as set forth in Ditech Fin., LLC v.

16   SFR Invs. Pool 1, LLC, No. 17-16576, 793 F. App’x 490, 491 (9th Cir. Nov. 21, 2019) (unpublished)

17   (“[T]he Federal Foreclosure Bar applies to any property for which the [FHFA] serves as conservator

18   and immunizes such property from any foreclosure without [FHFA] consent.”) (internal citations

19   and quotation marks omitted); Fed. Nat’l Mortg. Ass’n v. KK Real Estate Inv. Fund, LLC (“KKRE”),

20   No. 18-15301, 772 F. App’x 552, 553 (9th Cir. June 21, 2019) (unpublished) (same); JP Morgan

21   Chase Bank v. Las Vegas Dev. Group, LLC, No. 17-15680, 740 F. App’x 153, 154 (9th Cir. Oct. 18,

22   2018) (unpublished) (same); Williston Inv. Group, LLC v. JP Morgan Chase Bank, NA, No. 16-

23   15929, 736 F. App’x 168, 169 (9th Cir. Aug. 31, 2018) (unpublished) (same); Fed. Home Loan

24   Mortg. Corp. v. SFR Invs. Pool 1, LLC, 893 F.3d 1136, 1146-47 (9th Cir. 2018) (same); Saticoy Bay,

25   3
              Defendants appear to argue that the Tradebay factors do not apply to this case because “Tradebay dealt with
     pending motions to dismiss, not motions for summary judgment.” ECF No. 71 at 7:16-17. Although the Tradebay court
26   granted a stay of discovery pending disposition of a motion to dismiss, the discussion analyzed the propriety of a stay of
     discovery while a dispositive motion is pending. 278 F.R.D. at 602 (“First, the pending motion must be potentially
27   dispositive of the entire case or at least dispositive on the issue on which discovery is sought. Second, the court must
     determine whether the pending potentially dispositive motion can be decided without additional discovery.”).
28   Defendants’ attempt to distinguish Tradebay from the present action is unpersuasive.
                                                                6
     Case 2:17-cv-03005-JAD-EJY Document 89 Filed 05/29/20 Page 7 of 11




 1   LLC, Series 2714 Snapdragon v. Flagstar Bank, FSB, No. 16-15478, 699 F. App’x 658, 658-59 (9th

 2   Cir. Oct. 20, 2017) (unpublished) (same); Elmer v. JPMorgan Chase & Co., No. 15-17407, 707 F.

 3   App’x 426, 427 (9th Cir. Aug. 31, 2017) (unpublished) (same); Berezovsky, 869 F.3d at 931 (same).

 4   These cases consistently hold that an HOA foreclosure sale conducted under Nevada’s foreclosure

 5   statute does not extinguish a Government-Sponsored Enterprise’s deed of trust because the Federal

 6   Foreclosure Bar supersedes Nevada’s statutory superpriority lien provision. Therefore, Plaintiffs’

 7   pending Motion for Summary Judgment, which is predicated on the Federal Foreclosure Bar, will

 8   likely dispose of this matter.

 9          The Court also finds Plaintiffs’ summary judgment motion can be decided without additional

10   discovery. That is, this Court has repeatedly found discovery unnecessary when a Government-

11   Sponsored Enterprise submits business records along with an employee declaration demonstrating

12   ownership of a secured interest in property predating an HOA foreclosure sale. Fed. Nat’l Mortg.

13   Ass’n v. 6955 N. Durango Tr., No. 2:17-cv-01884-JCM-GWF (D. Nev. Apr. 4, 2018) (ECF No. 26

14   at 2:24-25) (staying discovery because “Fannie Mae submitted business records and a sworn

15   declaration confirming the date of its acquisition and interest in the subject loan at the time of the

16   HOA sale”); Bank of Am., N.A. v. Terraces at Rose Lake Homeowners Ass’n et al, No. 2:16-cv-

17   1106-GMN-PAL, 2017 WL 7037740, at *2 (D. Nev. Oct. 26, 2017) (unpublished) (staying discovery

18   because “Fannie Mae’s business records have been disclosed[, a] summary judgment motion has

19   been filed[,] and the accompanying testimony of [the government enterprise’s] witness will

20   conclusively prove when Fannie Mae acquired the note and deed of trust, and that it was the owner

21   of the note and deed of trust at the time of the HOA foreclosure sale at issue”). Significantly, in

22   Ditech Fin. LLC v. SFR Invs. Pool 1, LLC (“Ditech”), this Court determined further discovery was

23   unnecessary because “[p]laintiffs . . . presented business records supported by employee

24   declarations, which show that [p]laintiffs purchased the original loans secured on the Properties and

25   maintained ownership at the time of the respective HOA foreclosure sales.” 380 F. Supp. 3d 1089,

26   1095 (D. Nev. 2019). There, Judge Navarro found that “[t]his Court, as well as the Ninth Circuit,

27   has explicitly rejected . . . arguments” Defendants put forth today in support of additional discovery

28
                                                      7
     Case 2:17-cv-03005-JAD-EJY Document 89 Filed 05/29/20 Page 8 of 11




 1   “going to the authenticity of the records, sufficiency of the agency, relationships and property

 2   interests, recording documents, and consent to extinguishment.” Id. (internal citations omitted).

 3           In accordance with the above, Plaintiffs have produced Freddie Mac’s business records and

 4   a sworn employee declaration “confirm[ing] the date of the Enterprise’s acquisition and continued

 5   interest in the loan at the time of the HOA sale, as well as its contractual relationship with its servicer

 6   or nominee.” ECF No. 69 at 5:20-22. Under analogous circumstances presented in Bourne Valley

 7   Court Tr. v. Wells Fargo Bank, N.A. et al, the Court stayed discovery pending resolution of a

 8   defendant’s motion for summary judgment. No. 2:13-cv-00649-JCM-GWF (D. Nev. July 17, 2018)

 9   (ECF No. 148).      Notably, Bourne Valley Court Tr. involved the same counsel representing

10   Defendant GR Investments in this matter who presented parallel arguments as those before the Court

11   today challenging the sufficiency of an Enterprise’s business records in establishing a secured

12   interest over disputed property. Id. at ECF No. 143 at 4:17-19. The Court rejected those arguments

13   before staying discovery finding that the loan servicer “submitted business records and a sworn

14   declaration of an employee of Freddie Mac confirming the date of its acquisition and interest in the

15   subject loan at the time of the HOA sale.” Id. at ECF No. 148 at 2:22-23. This analysis applies with

16   equal force here.

17           Defendants claim that the Ninth Circuit precedent upholding the sufficiency of evidence

18   submitted in Federal Foreclosure Bar litigation to which Plaintiffs cite is distinguishable from the

19   present circumstances because HOA sale purchasers did not submit Rule 56(d) requests for

20   additional discovery in those cases. ECF No. 71 at 2:12-21, 3:21-23. However, as Plaintiffs point

21   out, Defendants’ assertion is false:

22           In Elmer, at a hearing on Freddie Mac and FHFA’s motion for summary judgment,
             Elmer’s counsel stated that he would file a Rule 56(d) request following the
23           hearing. . . . The court stated it would allow counsel to “file whatever
             objection/position you have.” . . . Shortly thereafter, the plaintiff filed a pleading
24           titled “Vern Elmer’s Supplement to Freddie Mac and FHFA’[s] Motion for
             Summary Judgment and Request for FRCP 56(d) Relief,” which asserted that the
25           business-record evidence Freddie Mac tendered was insufficient to show that
             “Freddie Mac actually purchased the mortgage,” and argued that “Plaintiff should
26           be allowed discovery pursuant to FRCP 56(d).” See Elmer v. JP Morgan Chase
             Bank, No. 2:14-cv-01999-GMN-NJK, at [4, 5] (D. Nev. July 2, 2015) (ECF No.
27           9[4]) . . . . The court rejected Elmer’s Rule 56(d) motion, albeit without providing
             a rationale, and granted summary judgment eleven days later. Elmer, 707 F. App’x
28           at 426-28.
                                                        8
     Case 2:17-cv-03005-JAD-EJY Document 89 Filed 05/29/20 Page 9 of 11




 1   ECF No. 72 at 6:23-7:8. 4 Indeed, as Plaintiffs note, “GR Investments’s counsel has previously

 2   acknowledged to a court in this District the existence of Elmer’s 56(d) request: In a related matter,

 3   GR Investments’ counsel conceded that ‘[i]n Elmer, the alleged 56(d) request was not filed prior to

 4   the summary judgment hearing, instead, it was filed only after the hearing.’” Id. at 7:24-8:1 (internal

 5   alteration added), citing SFR Inv. Pool 1, LLC’s Reply in Support of its Counter-Motion for FRCP

 6   56(D) Relief, in Ditech Fin. LLC et al v. SFR Invs. Pool 1, LLC, 2:15-cv-02381-GMN-NJK (ECF

 7   No. 123 at 2:7-8). In yet another case cited to by Plaintiffs, the Ninth Circuit affirmed this Court’s

 8   denial of an HOA foreclosure sale purchaser’s Rule 56(d) request for discovery because the

 9   Government-Sponsored Enterprise “provided sufficient evidence in the form of business records and

10   publicly recorded documents.” KKRE, 772 F. App’x at 553 (internal citation omitted). Therefore,

11   Defendants are mistaken in claiming that the Ninth Circuit cases relied on by Plaintiffs did not

12   concern Rule 56(d) requests for discovery.

13            Finally, the cases referenced by Defendants in support of continued discovery are inapposite.

14   First, it is true that Judge Hoffman, in another matter, permitted a HOA sale purchaser to take Rule

15   30(b)(6) depositions despite the pendency of a dispositive motion. ECF No. 71 at 5:1-4, citing ECF

16   No. 71-1 at 6:20-24. However, in this case, Judge Hoffman found a stay of discovery appropriate

17   because FHFA’s then-pending motion for summary judgment was likely to dispose of the parties’

18   claims if granted and could be resolved without additional discovery. ECF No. 61 at 3:2-3, 3:7-8.

19   FHFA, now joined by Freddie Mac and Nationstar, have filed renewed motions for summary

20   judgment and to stay discovery, which are virtually identical to the motions Judge Hoffman

21   reviewed. Compare ECF No. 46 (FHFA’s Motion for Summary Judgment) with ECF No. 68

22   (Plaintiffs’ Motion for Summary Judgment); compare ECF No. 47 (FHFA’s Motion to Stay

23   Discovery) with ECF No. 69 (Plaintiffs’ Motion to Stay Discovery). In addition, the Court need not

24   4
               Defendants note that the Ninth Circuit cases discussing Rule 56(d) discovery requests on which Plaintiffs rely,
     including Elmer, are “non-binding, unpublished orders” and, therefore, lack precedential value. ECF No. 71 at 2:16; see
25   also id. at 2:8-9, 19-21. Even if these decisions lack precedential value, they may be cited to for their persuasive value.
     Fed. R. App. P. 32.1(a) and 36-3(b) (permitting citation to unpublished Ninth Circuit decisions issued on or after January
26   1, 2007 for their persuasive value). In any event and, as previously stated, “[t]his Court, as well as the Ninth Circuit,
     has explicitly rejected . . . arguments” for further discovery when plaintiffs “present[] business records supported by
27   employee declarations, which show that [p]laintiffs purchased the original loans secured on the Properties and
     maintained ownership at the time of the respective HOA foreclosure sales.” Ditech, 380 F. Supp. 3d at 1095 (internal
28   citations omitted).
                                                                9
     Case 2:17-cv-03005-JAD-EJY Document 89 Filed 05/29/20 Page 10 of 11




 1    discuss Defendants’ citations to outside deposition testimony in which Fannie Mae’s employee

 2    failed to identify a document custodian with physical possession of a promissory note (ECF No. 71

 3    at 5:7-18 (internal citations omitted)), or Defendants’ claim that TBW’s role as the originator of the

 4    loan at issue undermines the reliability of Freddie Mac’s business records (id. at 7:8-11). It must be

 5    stressed—again—that this Court, as well as the Ninth Circuit, has squarely disavowed challenges to

 6    “the authenticity of [business] records, sufficiency of the agency relationships and property interests,

 7    recording documents, and consent to extinguishment” when an Enterprise tenders business records

 8    supported by an employee declaration evidencing an acquisition and secured interest in priority prior

 9    to a HOA foreclosure sale. Ditech, 380 F. Supp. 3d at 1095, citing in part Bank of Am., N.A. v.

10    Pueblo at Santa Fe Condo. Ass’n, Inc., Case No.: 2:16-cv-01199-GMN-CWH, 2019 WL 1338385,

11    at *4 (D. Nev. Mar. 25, 2019) (finding no dispute of material fact when Fannie Mae provided

12    business records showing it had purchased the original loan secured on the property and maintained

13    ownership at the time of the HOA foreclosure sale, even though defendants argued that the record

14    deed of trust did not name Fannie Mae); Bank of Am., N.A. v. Palm Hills Homeowners Ass’n, Inc.,

15    2:16-cv-00614-APG-GWF, 2019 WL 958378, at *2 (D. Nev. Feb. 27, 2019) (same); Williston, 736

16    F. App’x at 169 (affirming district court’s grant of partial summary judgment in favor of Freddie

17    Mac and FHFA despite appellant’s contention that “Freddie Mac provided inadequate evidence of

18    its property interest”).

19            In sum, having taken a preliminary peek at Plaintiffs’ pending Motion for Summary

20    Judgment (ECF No. 68), the Court is convinced that this case dispositive motion can be decided

21    without additional discovery. The Court therefore finds a stay of discovery appropriate pending

22    resolution of Plaintiffs’ Motion for Summary Judgment.

23    III.    ORDER

24            Accordingly,

25            IT IS HEREBY ORDERED that Plaintiffs’ Motion to Stay Discovery (ECF No. 69) is

26    GRANTED.

27            IT IS FURTHER ORDERED that discovery is STAYED pending the Court’s resolution of

28    Plaintiffs’ Motion for Summary Judgment (ECF No. 68).

                                                       10
     Case 2:17-cv-03005-JAD-EJY Document 89 Filed 05/29/20 Page 11 of 11




 1           IT IS FURTHER ORDERED that the parties’ Revised Supplemental Joint Discovery Plan

 2    and Scheduling Order (ECF No. 70) is DENIED without prejudice. The parties may resubmit their

 3    revised supplemental discovery plan and scheduling order, if necessary, following the Court’s ruling

 4    on Plaintiffs’ Motion for Summary Judgment.

 5           DATED THIS 29th day of May, 2020.

 6

 7
                                                   ELAYNA J. YOUCHAH
 8                                                 UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     11
